DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant argues that the hypothetical print product 92 and the pages 116a, 118a are not equivalent to print image and therefore does not read on the claims. Examiner respectfully disagrees. The rejection uses the page numbers as the first information acquired on the print image, at no point in the claimed language there is a limitation claiming that the first information is printed, only that is used to generate a processing job on the basis of the first information and the processing position. Identification of the print product 92 as hypothetical is because the processing position of the processing mark is being processed while simultaneously being displayed. Rejection is uphold. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: acquisition unit and processing position setting unit,
Claim 2: processing position setting unit,
Claim 3: processing position setting unit,
Claim 4: acquisition unit, processing position setting unit,
Claim 5: processing position setting unit,
Claim 6: acquisition unit, processing position setting unit,

Claim 8: acquisition unit, processing position setting unit,
Claim 10: acquisition unit, processing position setting unit,
Claim 11: acquisition unit, processing position setting unit,
Claim 12: acquisition unit, processing position setting unit,
Claim 13: processing position setting unit,
Claim 14: output unit.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
acquisition unit and processing position setting unit: paragraph [0066] Each of the acquisition unit 101, the processing position setting unit 102, and the processing job generation unit 103 is a function achieved by the CPU 11 executing a predetermined program
output unit: paragraph [0065] processing job generation apparatus 10 includes a CPU 11 that performs operation and the like, a storage unit 12, and an output unit 13, and uses a display device 14 to generate a processing job.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuranoshita (US 2014/0309095 A1).

With respect to Claim 1, Kuranoshita’095 shows a processing job  
generation	apparatus (Figures 1 and 2, data editing apparatus 10) that generates, using a display device (Figure 2 display portion 28), a processing job of a 5sheet processing apparatus (Figure 1 printing site 16) capable of processing a sheet on which a print image is printed according to the processing job (paragraph [0135] final print product 40 is created), the processing job generation apparatus comprising: 
an acquisition unit (Figure 2 input portion 30 and Figure 3) that acquires first information on the print image (paragraph [0105] user enters page number); and 
10a processing position setting unit (figures 4 and 7 display screen 80 including multiple signature settings that can be edited like setting editing with editing screen 110) that causes the print image (Figures 4 and 7 hypothetical print product 92/(116a and 118a) in paragraph [0107]) and a processing mark indicating a processing position of processing to be performed on the sheet (paragraph [0111] entering a fold line) to be simultaneously displayed on the display device (figure 7 paragraph [0128] displaying in an editing screen 110 the hypothetical print product 92/(116a and 118a) with imposed/simultaneously fold line 126), and sets the processing position on basis of the print image displayed on 15the display device (figure 7 paragraph [0130] confirming the fold line 126 position), 
wherein the processing job generation apparatus generates the processing job on basis of the first information and the processing position that has been set (paragraph [0135] final print product 40 is created, Figure 1 and paragraph [0132] user is displayed the changed imposition data using display screen 80 and the editing screen 110 and confirm the details for printing).
With respect to Claim 2, Kuranoshita’095 shows a processing job generation	apparatus 20wherein the processing position setting unit (figures 4 and 7 display screen 80 including multiple signature settings that can be edited like setting editing with editing screen 110) causes the print image (figure 7 hypothetical print product 92/(116a and 118a)) and the processing mark (Figure 7 fold line 126) to be displayed on the display device in a state of overlapping with each other (figure 7 paragraph [0128] displaying in an editing screen 110 the hypothetical print product 92/(116a and 118a) with imposed/overlap fold line 126) ).  
With respect to Claim 14, Kuranoshita’095 shows a processing job generation	apparatus further comprising an output unit that outputs the processing job to an outside of the processing 10job generation apparatus, wherein the processing job output by the output unit includes only the processing position, the processing position and a processing type, the processing position and the first information, or the processing position, the 15processing type, and the first information (paragraphs [0072], [0135] final print product 40 is created, Figure 1 and paragraph [0132] user is displayed the changed imposition data using display screen 80 and the editing screen 110 and confirm the details to send the final print product 40 with selected fold line 126).  
With respect to Claim 15, Kuranoshita’095 shows a sheet processing system (Figure 1) at least comprising: the processing job generation apparatus (Figure 2 data editing apparatus 10)  according to claim 1; and 20the sheet processing apparatus, wherein the sheet processing apparatus (Figure 1 printing site 16) processes the sheet on basis of the processing job generated by the processing job generation apparatus (paragraphs [0072], [0135] final print product 40 is created, Figure 1 and paragraph [0132] user is displayed the changed imposition data using display screen 80 and the editing screen 110 and confirm the details to send to proof press 24 with fold line 126 selected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuranoshita (US 2014/0309095 A1) in view of Seto (US 2014/0355011 A1).
With respect to Claim 4, Kuranoshita’095 fails to specifically show a processing job generation apparatus wherein the acquisition unit acquires second information on the sheet including a size, and the processing position setting unit causes a processing mark set including the processing mark and a sheet 15image representing an outer shape of the sheet to be displayed on the display device in a state of overlapping with each other.  
Seto’011 shows a processing job generation apparatus wherein the acquisition unit acquires second information on the sheet including a size (Figure 5 paragraph [0075] select media size in pull-down menu 140), and the processing position setting unit (Figure 5 setting screen 120) causes a processing mark set (paragraph [0061] register mark and paragraph [0063] four corner register marks 104a to 104d and four central marks106a to 106d) including the processing mark (paragraph [0041] performs imposition processing according to the specified paper folding method with reference to the tag information of the job ticket) and a sheet 15image representing an outer shape of the sheet to be displayed on the display device in a state of overlapping with each other (paragraph [0122]  Figures 5, 6A-6B preview image 122 is an image obtained by superimposing a frame image 130, which shows the position of a page box on the page image 128, on the page image 128 disposed in the page region 100).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kuranoshita’095 to include the acquisition unit acquires second information on the sheet including a size, and the processing position setting unit causes a processing mark set including the processing mark and a sheet 15image representing an outer shape of the sheet to be displayed on the display device in a state of overlapping with each other 
 	With respect to Claim 7, the combination of Kuranoshita’095 and Seto’011 show processing job generation apparatus, wherein the processing position setting unit changes a size of the sheet displayed on the display device according 15to the size of the sheet acquired by the acquisition unit (in Seto’011: Figure 5 shows being able to preview and change different sizes paragraph [0055]).  

With respect to Claim 8, Kuranoshita’095 shows a processing job generation	apparatus wherein the print image includes a product image (Figures 4 and 7 hypothetical print product 92/(116a and 118a) in paragraph [0107]).
Kuranoshita’095 fails to specifically show 20the acquisition unit acquires third information on a product including at least one of a size of the product image and imposition setting, and the processing position setting unit causes a processing mark set including the processing mark associated 
Seto’011 shows the acquisition unit acquires third information on a product including at least one of a size of the product image (Figure 5 paragraph [0075] select media size in pull-down menu 142 of media box/image) and imposition setting (Figure 5 imposition view with multiple settings), and the processing position setting unit causes a processing mark set including the processing mark (paragraph [0041] performs imposition processing according to the specified paper folding method with reference to the tag information of the job ticket) associated 25with the third information and the print image to be 43Our Ref.: 582738 (US) displayed on the display device in a state of overlapping with each other (paragraph [0122]  Figures 5, 6A-6B preview image 122 is an image obtained by superimposing a frame image 130, which shows the position of a page box on the page image 128, on the page image 128 disposed in the page region 100).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kuranoshita’095 to include the acquisition unit acquires third information on a product including at least one of a size of the product 
With respect to Claim 9, the combination of Kuranoshita’095 and Seto’011 show processing job generation apparatus wherein the third information includes a position of the product (in Seto’011: Figure 5 art size).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuranoshita (US 2014/0309095 A1) in view of Kuranoshita (US 2014/0018224 A1).

With respect to Claim 13, Kuranoshita’095 des not specifically show a processing job generation	apparatus wherein the processing position 
Kuranoshita’224 shows a processing job generation	apparatus wherein the processing position setting unit is configured to set the position of the processing mark on 5basis of an input numerical value (paragraph [0090] the folding trial conductor 78 sets to 0 (zero) the maximum value (hereinafter referred to as a "maximum contacting page number" or a "maximum value of a number of pages") of a number of pages that will come into contact or be superposed on each other if the hypothetical print medium 100 is folded once about the fold lines 102A through 102D, Figure 5).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kuranoshita’095 to include a processing job generation apparatus wherein the processing position setting unit is configured to set the position of the processing mark on 5basis of an input numerical value method taught by Kuranoshita’224. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to make the process of editing settings easier for the user (paragraph [0012]).

Allowable Subject Matter
Claims 3, 5-6, 10-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675